Citation Nr: 0837712	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  04-21 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a fractured right patella.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for joint pain, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a urinary tract 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

4.  Whether new and material evidence has been received to 
reopen a claim for a sleep disorder, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1981 to 
March 1992, including service in the Southwest Asia Theater 
of Operations.  Service awards include the Southwest Asia 
Service Medal with 2 Bronze Service Star (1) and a Kuwait 
Liberation Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which increased the veteran's rating for 
residuals of a fractured right patella from 0 percent to 10 
percent, effective August 31, 2001, and denied the veteran's 
request to reopen previously denied claims for service 
connection for a low back condition, joint pain, a urinary 
tract disorder, and a sleep disorder on the grounds that new 
and material evidence had not been submitted.  

In January 2007 the Board issued a decision denying the 
veteran's request to reopen his claims for service connection 
for a low back condition, joint pain, a urinary tract 
infection disorder, and a sleep disorder, and then remanded 
the issues of entitlement to service connection for joint 
pain due to undiagnosed illness or other qualifying chronic 
disability pursuant to 38 U.S.C.A. § 1117; service connection 
for a sleep disorder due to undiagnosed illness or other 
qualifying chronic disability pursuant to 38 U.S.C.A. § 1117; 
service connection for a urinary tract infection disorder due 
to undiagnosed illness or other qualifying chronic disability 
pursuant to 38 U.S.C.A. § 1117 for provision to the veteran 
of appropriate compensation and pension (C&P) examinations.  
However, the Court has since held that separate theories of 
direct service connection do not equate to separate claims 
for that disability.  See Robinson v. Mansfield, 21 Vet. App. 
545, 550-551 (2008) (Separate theories in support of a claim 
for benefits for a particular disability equate to separate 
claims for benefits for that disability is no longer the 
law).  

The Board notes that in correspondence received by the Board 
in November 2001 the veteran stated another claim for service 
connection for residuals of a left forehead laceration, 
including pain and headaches.  This claim, which has not been 
adjudicated, is referred back to the RO for appropriate 
action.  

The issues of new and material evidence to reopen claims for 
service connection for joint pain, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317; entitlement to 
service connection for sleep disorder, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317; and 
entitlement to service connection for a urinary tract 
infection disorder, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317 are addressed in the 
REMAND portion of the decision below.


FINDING OF FACT

The veteran's right knee disability is not productive of 
limitation of extension, lateral instability, or subluxation, 
but there is objective evidence of pain on flexion from 130 
to 140 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a fractured right patella have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In November 1993 the veteran was granted service connection 
for residuals of a fractured right patella.  In August 2001 
the veteran filed a claim for a compensable rating for his 
service-connected right knee disability.  In January 2003 the 
RO increased the rating for his service-connected right knee 
disability from 0 percent to 10 percent effective August 2001 
(the date of the veteran's claim).  Review of the record 
shows that he is currently assigned a 10 percent rating based 
on painful motion under the provisions of Diagnostic Codes 
5299-5261.  38 C.F.R. § 4.71a.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007).  Even so, diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997); 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

A disorder of the knee involving recurrent subluxation or 
lateral instability is given a rating of 30 percent for 
severe subluxation or lateral instability, 20 percent for 
moderate subluxation or lateral instability, and 10 percent 
for slight subluxation or lateral instability.  38 C.F.R. 
§ 4.71a) Diagnostic Code 5257.

Limitation of flexion under Diagnostic Code 5260 is 
noncompensable if flexion is limited to 60 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent 
evaluation is warranted if flexion is limited to 45 degrees, 
and a 20 percent evaluation is warranted when flexion is 
limited to 30 degrees.  The highest rating of 30 percent if 
warranted when flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

Limitation of extension is noncompensable if extension is 
limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Diagnostic Code 5261 also provides for a 10 percent 
evaluation when extension is limited to 10 degrees; a 20 
percent evaluation when extension is limited to 15 degrees; a 
30 percent evaluation when extension is limited to 20 
degrees; a 40 percent evaluation when extension is limited to 
30 degrees; and a 50 percent evaluation when extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  

Under Diagnostic Code 5003, a rating of 20 percent rating is 
possible upon x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating can be 
assigned based upon x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; however, 
ratings based on x-ray findings may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1).

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has recently held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Medical records include the report of an orthopædic 
examination done in Germany in October 2002.  The physician 
noted that the veteran presented to the examination 
unaccompanied and that "gait on level surface is far-
reaching, fluid, coordinated, and secure, without noticeable 
limp."  The physician also remarked that "special gaits 
(tips of toes, heel, edge of foot) were perfectly 
demonstrated."  Physical examination found no capsule 
swelling or intra-articular effusion.  Ligaments were stable, 
and Lachman and Pivot shift were negative.  The physician 
also found no bursitis or meniscus signs, but noted that 
there was "obvious patella pressure or displacement pain on 
both signs."  Passive "extension/flexion" was "5-0-150 
degrees;" and active "extension/flexion" as "5-0-130 
degrees."  Pain on range of motion testing was noted.  X-
rays of the right knee found "incipient medial joint space 
narrowing" and "strong retropatellar irritation 
sclerosis."  Diagnosis was "chondropathia patellae on both 
sides with shortened leg on right side."

There is no evidence from this examination of any 
instability, so evaluation under Diagnostic Code 5257 is no 
warranted.  Evaluation under Diagnostic Code 5261 is also 
inappropriate since he has full extension.  However, 
evaluation under Diagnostic Code 5260 is appropriate since 
findings of 130 degrees is less than full flexion.  See 38 
C.F.R. §§ 4.71, Plate II, 4.71a, Diagnostic Codes 5260-5261.  
However, the evidence belies a compensable rating under 
Diagnostic Code 5260 since the veteran is able to flex his 
left knee well in excess of the maximum 45 degrees for a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Nevertheless, since right knee symptomatology is commensurate 
with a noncompensable rating under Diagnostic Code 5260, the 
assignment of a 10 percent rating under Diagnostic Code 5003 
is warranted because full flexion is limited by pain.  See 
DeLuca, 8 Vet. App. 202, 206 (1995).  Although Diagnostic 
Code 5003 also provides for a 20 percent rating based on x-
ray findings of degenerative arthritis, this provision is 
inapplicable since ratings based on x-ray findings may not be 
combined with ratings based on limitation of motion, as is 
the case here.  

The Board further finds that a rating in excess of 10 percent 
is not warranted under any alternative provision.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5263.  Although Diagnostic 
Code 5256 provides for a rating in excess of 10 percent, 
application of this code is inappropriate as there is no 
diagnosis of ankylosis of the left knee.  Likewise, 
Diagnostic Codes 5258 and 5259 are inapplicable, as the 
clinical evidence does not show that cartilage had been 
removed or dislocated.  Additionally, there were no objective 
findings of impairment of the tibia and fibula, thus there 
was no basis for a disability rating in excess of 10 percent 
under Diagnostic 5262.  Finally, evaluation under Diagnostic 
Code 5263 is inapplicable since the veteran was not diagnosed 
with genu recurvatum.  38 C.F.R. § 4.71a.

In October 2007 the veteran was accorded another examination, 
which was done in Qatar.  The examiner noted that the veteran 
presented for the examination "walking unaided . . . not 
using any braces or walking aids."  Specific findings were 
as follows:

Both knees looked normal without any 
swelling, slight varus mal-alignment was 
seen on both sides, the knee range of 
motion was normal for flexion and 
extension; there was no varus or valgus 
instability, and no signs of cruciate 
ligament induced instability of the knee 
joint.

. . .

Both lower limbs were of equal length and 
no signs of motor weakness or peripheral 
nerve damage could be demonstrated.

The examiner also reported that x-rays 
showed "some early arthritic changes and 
small osteophytes" in both knees.

This evidence clearly does not support a rating in excess of 
10 percent since, according to the examiner, there was normal 
range of motion of flexion and extension, and no varus or 
valgus instability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5260-5261.  There is also no report of any ankylosis, 
and no evidence of cartilage removal or dislocation, and no 
medical evidence of genu recurvatum or impairment of the 
tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258-5259, 5262-5263.  Moreover, while x-rays confirm the 
onset of "arthritic changes and small osteophytes," 
evaluation under the x-rays findings of arthritis provisions 
of Diagnostic Code 5003 is inapplicable since ratings based 
on x-ray findings may not be combined with ratings based on 
limitation of motion, as is the case here.  Accordingly, the 
Board finds that the criteria for a rating in excess of 10 
percent for a right knee disability are not met at any time 
during the appeal period.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  These factors have been taken 
into consideration in awarding a disability evaluation of 10 
percent for pain on motion.  

In accordance with Hart v. Mansfield, the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

The assignment of an extra-schedular rating was duly 
considered under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no evidence that the veteran's service-connected 
residuals of a fractured right patella has resulted in marked 
interference with his earning capacity beyond that 
contemplated by the assigned evaluation, or that it has 
necessitated frequent periods of hospitalization.  The Board 
therefore finds that the impairment resulting from the 
veteran's right knee disability is adequately compensated 
under the currently assigned schedular rating.  Referral by 
the RO to the Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is thus not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  VCAA notice 
should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

In a letter dated in February 2007 the veteran was notified 
of the information and evidence necessary for a higher rating 
for his service-connected right knee disability.  Although 
this notice was provided after the 2003, the Board notes that 
the matter was readjudicated in May 2008.  

Although the 2007 letter did not satisfy the criteria set 
forth in Vazquez, the Board notes that the veteran has 
written at length as to why he feels that a higher rating for 
his right knee disability is warranted, and VA in turn 
accorded him two examinations with regard to his claim for an 
increased rating for his right knee.  In addition, he was 
provided with the applicable rating criteria in the April 
2004 statement of the case, and the matter was readjudicated 
in March 2005, February 2006, and May 2008.  He has also been 
zealously represented by a veterans' service organization 
throughout the appeal period.  Based on the various exchanges 
between the veteran and VA and the veteran's representative 
and VA with regard to the veteran's claim for an increased 
rating for his right knee disability, he is reasonably 
expected to understand the types of evidence that would 
support his claims for a higher rating for his service-
connected right knee disability.  

Regarding the duty to assist, private treatment records have 
been obtained and associated with the claims file.  The 
veteran has also been accorded two examination; the reports 
of which are of record.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for residuals of a fractured 
right patella is denied.

REMAND

In addition to the foregoing, the veteran seeks service 
connection for joint pain, a sleep disorder, and a urinary 
tract infection disorder; each including as due to an 
undiagnosed illness.  In a rating decision dated in August 
1996 the RO denied service connection for joint pain, a sleep 
disorder, and a urinary tract infection disorder on the 
grounds that these claims were not well grounded.  An appeal 
was not filed, and the decision became final.  38 C.F.R. § 
3.104.  

In August 2001 the veteran filed a new claim for service 
connection for joint pain, a sleep disorder, and a urinary 
tract infection disorder.  In his claim he opined that he 
might have "Persian Gulf War Syndrome."  In a rating 
decision dated in January 2003 the RO denied the veteran's 
claims on the grounds that new and material evidence had not 
been submitted.  The veteran has appealed.

During the pendency of this appeal the Court issued a 
decision in which it held, in part, that VA's duty to notify 
a claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

In a letter dated in March 2002 the RO advised that the 
veteran of the need for new and material evidence regarding 
his claims for service connection for a sleep disorder, joint 
pain, and a urinary tract infection disorder.  The RO 
specifically stated as follows:

We informed you on August 16, 1996 that 
service connection for . . . sleep 
disorder, joint pain, and urinary tract 
infection disorder was denied because 
the evidence did not show that these 
conditions incurred or was aggravated 
during your military service.

Although the March 2002 letter informed the veteran that new 
and material evidence was required to reopen his claims for 
service connection for a sleep disorder, joint pain, and a 
urinary tract infection, it did not apprise him of the bases 
for the prior denials and the evidence needed to reopen the 
claims.  Further, there is no subsequent letter that complies 
with the holding in Kent.  Kent v. Nicholson, 20 Vet. App. 1; 
see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. 
Cir. 2006) (holding that notice cannot be cobbled together 
out of unrelated decisional and post-decisional documents, 
such as rating decisions and statements of the case).  This 
is particularly remiss in this case since the RO's August 
1996 determination was that the claims were "not well 
grounded," and since the veteran's claims are entitled to 
consideration under the provisions of 38 C.F.R. § 3.317.  
These claims must therefore be remanded for issuance of 
notice in compliance with Kent.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Send the veteran corrective notice with 
regard to his claims for service connection 
for joint pain, a sleep disorder, and a 
urinary tract infection that, in regard to 
the new and material evidence issue: (1) 
articulates the basis for the last final 
denial; (2) notifies the veteran of the 
evidence and information necessary to 
reopen his claim; and (3) notifies the 
veteran of what evidence would be required 
to establish entitlement to his underlying 
service connection claim under a direct 
service connection theory and secondary 
service connection theory.  

2.  After this notice has been sent, and 
after undertaking any other development 
deemed appropriate, re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, to 
include citation to the proper definition 
of new and material evidence, and 
application of same, and be afforded an 
opportunity to respond before the record is 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


